IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CHRISTOPHER PATRICK MCGOWAN,                : No. 64 MM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
WARDEN KEVIN KAUFFMAN,                      :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 13th day of September, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus is DENIED.